BLD-032                                                 NOT PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT
                                 ___________

                                       No. 15-1707
                                       ___________

                                    PATRICK JONES,
                                                Appellant

                                             v.

                            WARDEN LEWISBURG USP
                       ____________________________________

                     On Appeal from the United States District Court
                         for the Middle District of Pennsylvania
                               (D.C. Civ. No. 3-13-cv-03105)
                     District Judge: Honorable Malachy E. Mannion
                      ____________________________________

                       Submitted for Possible Summary Action
                  Pursuant to Third Circuit LAR 27.4 and I.O.P. 10.6
                                   October 29, 2015
              Before: FUENTES, KRAUSE and SCIRICA, Circuit Judges

                            (Opinion filed: November 5, 2015)
                                        _________

                                        OPINION*
                                        _________

PER CURIAM

       Patrick Jones (federal prisoner number 60763-080) appeals pro se from the




*
 This disposition is not an opinion of the full Court and pursuant to I.O.P. 5.7 does not
constitute binding precedent.
District Court’s dismissal of his habeas petition and denial of reconsideration. We will

affirm.

                                                 I.

          Jones is serving concurrent sentences of life imprisonment for convictions relating

to the distribution of crack cocaine. Those sentences were imposed in 2003 by the United

States District Court for the Western District of Texas. Jones has challenged his

convictions and sentences in numerous proceedings, including a motion under 28 U.S.C.

§ 2255 in his sentencing court and a habeas petition under 28 U.S.C. § 2241 in at least

one of his prior courts of confinement. See Jones v. Fox, 326 F. App’x 320, 320-21 (5th

Cir. 2009).

          Jones filed the § 2241 petition at issue here after being transferred to a federal

prison within the Middle District of Pennsylvania. The petition has two aspects. First,

Jones claims to be innocent of the charges underlying his life sentences on the grounds

that his sentencing court imposed them on the basis of facts and charges that were not

found by the jury. Jones has cited no authority in support of his claims in that regard, but

they appear to be based on Apprendi v. New Jersey, 530 U.S. 466 (2000). Second, Jones

claims that officials at a federal prison in Kentucky denied him due process during three

hearings. Two of those hearings were disciplinary proceedings that resulted in Jones’s

transfer to a Special Management Unit in Pennsylvania (but not the loss of any good

conduct time), and the third was a hearing on his designation for that transfer.

          The District Court dismissed Jones’s petition. The District Court concluded that

Jones could not challenge his sentences by means of a § 2241 petition because he did not

                                                 2
show that a § 2255 motion in his sentencing court was or would have been inadequate or

ineffective to raise his claims. See 28 U.S.C. § 2255(e); Okereke v. United States, 307

F.3d 117, 120-21 (3d Cir. 2002); cf. In re Dorsainvil, 119 F.3d 245, 248-49 (3d Cir.

1997). The District Court further concluded that Jones’s challenges to his disciplinary

proceedings and transfer to the Special Management Unit are not cognizable in habeas

because they do not implicate the duration of his confinement or the execution of his

sentence. See Cardona v. Bledsoe, 681 F.3d 533, 537 (3d Cir. 2012); Leamer v. Fauver,

288 F.3d 532, 542 (3d Cir. 2002). Jones filed a motion for reconsideration, which the

District Court denied, and Jones now appeals.1

                                            II.

       We will affirm for the reasons adequately explained by the District Court. We

separately address only two of Jones’s arguments on appeal, all of which relate solely to

his criminal sentences. First, Jones argues that he may proceed under § 2241 because the

sentences he challenges are not based on facts found by the jury and thus are not based on

any actual “conviction” that he can challenge under § 2255. This argument is frivolous.

Section 2255 expressly permits challenges to a sentence in the sentencing court, and

Jones’s substantive claims are based on alleged occurrences before that court at trial and

at sentencing. There is no reason why Jones could not have raised his claims before that


1
  Jones does not require a certificate of appealability to appeal from the denial of his §
2241 motion, see Vasquez v. Strada, 684 F.3d 431, 433 (3d Cir. 2012), and we thus have
jurisdiction under 28 U.S.C. § 1291. We exercise plenary review over the District
Court’s legal conclusions and otherwise review its denial of reconsideration only for
abuse of discretion. See Blystone v. Horn, 664 F.3d 397, 415 (3d Cir. 2011).

                                             3
court, if indeed he has not done so already.

       Second, Jones argues that he may proceed under § 2241 because he is innocent.

He relies for that argument on Dorsainvil and McQuiggin v. Perkins, 133 S. Ct. 1924

(2013). In Dorsainvil, we held that a federal prisoner could proceed under § 2241

because he had no prior opportunity to raise an intervening Supreme Court decision that

rendered his conduct non-criminal. See Dorsainvil, 119 F.3d at 251. The Supreme

Court’s decision in McQuiggin, however, does not render Jones’s conduct non-criminal.

Instead, McQuiggin holds that actual innocence constitutes an equitable exception to the

statute of limitations set forth in 28 U.S.C. § 2244(d). See McQuiggin, 133 S. Ct. at

1931-32. McQuiggin thus has nothing to do with Jones’s conduct of conviction. It also

has nothing to do with his substantive claims, which he could have raised before. And

even if his claims had merit, which we do not suggest, they would not establish his

innocence in the first place.

       For these reasons, we will affirm the judgment of the District Court. Jones’s

motion for appointment of counsel in this Court is denied.




                                               4